Opinion filed May 20, 2021




                                    In The


        Eleventh Court of Appeals
                                 __________

                             No. 11-20-00264-CV
                                 __________

 IN THE INTEREST OF N.R.V., R.J.V., AND C.K.S., CHILDREN

                    On Appeal from the 446th District Court
                             Ector County, Texas
                      Trial Court Cause No. E-19-106-PC


                      MEMORANDUM OPINION
      This is an appeal from a final order in which the trial court terminated the
parental rights of the mother of N.R.V., R.J.V., and C.K.S. See TEX. FAM. CODE
ANN. § 161.001 (West Supp. 2020). The mother filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a brief in which counsel
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
         Appellant’s counsel provided Appellant with a copy of the brief.             In
compliance with Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014),
counsel provided Appellant with a copy of the record in this cause and informed
Appellant of her right to review the record and file a pro se response to counsel’s
brief. We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.    Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. We note that counsel has not filed a motion to withdraw in this court,
which may have been premature if it had been filed in this court, and that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
         We affirm the trial court’s order of termination.


                                                       PER CURIAM


May 20, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                             2